Case 2:19-cv-12163-LVP-DRG ECF No. 23 filed 06/08/20        PageID.1092       Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JO ELLYN SCHIPPER,

             Plaintiff,

                                              Case No. 19-12163
v.                                            Honorable Linda V. Parker

COMMISSIONER OF SOCIAL SECURITY,

          Defendant.
________________________________/

 OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
 AND RECOMMENDATION, DENYING DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT, GRANTING IN PART AND DENYING IN PART
     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
                   REMANDING MATTER

      On July 24, 2019, Plaintiff filed this lawsuit challenging a final decision of

the Commissioner denying her application for social security benefits. On the

same date, this Court referred the lawsuit to Magistrate Judge David R. Grand for

all pretrial proceedings, including a hearing and determination of all non-

dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(B). The parties subsequently filed cross-motions for summary

judgment.




                                          1
Case 2:19-cv-12163-LVP-DRG ECF No. 23 filed 06/08/20        PageID.1093    Page 2 of 4




      On April 7, 2020, Magistrate Judge Grand issued an R&R recommending

that this Court deny Defendant’s motion, grant in part and deny in part Plaintiff’s

motion, and remand the matter for further proceedings. (ECF No. 20.) Magistrate

Judge Grand concludes that the record lacks substantial evidence supporting the

ALJ’s assessment of Plaintiff’s residual functional capacity (“RFC”), as the ALJ’s

determination was made without the benefit of any medical opinion. At the

conclusion of the R&R, Magistrate Judge Grand advises the parties that they may

object to and seek review of the R&R within fourteen days of service upon them.

Defendant filed objections on April 21, 2020. (ECF No. 21.) Plaintiff filed a

response to Defendant’s objections on May 3, 2020. (ECF No. 22.)

      When objections are filed to a magistrate judge’s R&R on a dispositive

matter, the Court “make[s] a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1). The Court, however, “is not required to articulate all of the

reasons it rejects a party’s objections.” Thomas v. Halter, 131 F. Supp. 2d 942,

944 (E.D. Mich. 2001) (citations omitted). A party’s failure to file objections to

certain conclusions of the report and recommendation waives any further right to

appeal on those issues. See Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir.1987). Likewise, the failure to object to certain conclusions in




                                          2
Case 2:19-cv-12163-LVP-DRG ECF No. 23 filed 06/08/20          PageID.1094    Page 3 of 4




the magistrate judge’s report releases the Court from its duty to independently

review those issues. See Thomas v. Arn, 474 U.S. 140, 149 (1985).

      The Court has made a de novo determination of those portions of the R&R

to which Defendant objects and reaches the same conclusion as Magistrate Judge

Grand. While there are some cases where a medical opinion is not needed to

formulate a plaintiff’s RFC, see, e.g., Tucker v. Comm’r of Soc. Sec., 775 F. App’x

220, 226 (6th Cir. 2019) (“No bright-line rule exists in [this] circuit directing that

medical opinions must be the building blocks of the residual functional capacity

finding”), this is not one of those cases. Here, the ALJ failed to identify the

medical evidence supporting her conclusions as to Plaintiff’s RFC and the medical

evidence and Plaintiff’s impairments were not so straight-forward that the ALJ

could “render a commonsense judgment about functional capacity.” Gross v.

Comm’r of Soc. Sec., 247 F. Supp. 3d 824, 828 (E.D. Mich. 2017) (citations

omitted).

      The Court therefore adopts Magistrate Judge Grand’s recommendations.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for summary judgment (ECF No.

16) is GRANTED IN PART AND DENIED IN PART;

      IT IS ORDERED that Defendant’s motion for summary judgment (ECF

No. 18) is DENIED.

                                           3
Case 2:19-cv-12163-LVP-DRG ECF No. 23 filed 06/08/20   PageID.1095   Page 4 of 4




      IT IS FURTHER ORDERED, that the decision denying Plaintiff’s

application for benefits is REVERSED and this matter is REMANDED pursuant

to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE


 Dated: June 8, 2020




                                          4
